NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: TZU LING HSU,                            No.    16-55454

             Debtor.                            D.C. No. 2:15-cv-09836-AG
______________________________

TZU LING HSU,                                   MEMORANDUM*

                Appellant,

 v.

MTC FINANCIAL, INC.,

                Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                              Submitted June 7, 2017**
                                Pasadena, California

Before: GRABER and MURGUIA, Circuit Judges, and BOLTON,*** District
Judge.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Susan R. Bolton, United States District Judge for the
District of Arizona, sitting by designation.
      Debtor Tzu Ling Hsu (“Debtor”) appeals the district court’s order dismissing

her bankruptcy appeal as untimely. We have subject matter jurisdiction under 28

U.S.C. §§ 158(d), 1291 and review the decision of the district court de novo.

Barclay v. Mackenzie (In re AFI Holding, Inc.), 525 F.3d 700, 702 (9th Cir. 2008).

      Debtor argues that her appeal was timely because she filed her appeal to the

district court the day after a scheduled ECF outage, specifically arguing that

because ECF was unavailable for a portion of the deadline date, she could file the

following day. We disagree and affirm the order of the district court.

      While there is ordinarily mandatory electronic case filing, local bankruptcy

rules make clear that despite an ECF outage, Debtor’s proper recourse on the

deadline was to file a paper hard copy by November 30 at midnight, not to wait

another day as if the clerk was "unavailable" under the Federal Rules of

Bankruptcy Procedure. The Central District of California’s Court Manual,1 which

is explicitly incorporated into the local bankruptcy rules, contemplates the situation

here. In the section labeled CM/ECF Outage Procedures (defined in part as

scheduled outages), the Manual says that a litigant "should file a hard copy of the



1
  The Central District of California Bankruptcy Court notes that "[t]he Court
Manual is an adjunct to the LOCAL BANKRUPTCY RULES (LBRs) and is
incorporated in the LBRs." Bankr. C.D. Cal. Manual (June 12, 2017),
http://www.cacb.uscourts.gov/court-manual.


                                          2
relevant documents manually at the filing window" "whenever it is essential that a

particular document be filed by a particular date" including when "[t]he

Bankruptcy Code or the Federal Rules of Bankruptcy Procedure establish a

specific deadline for the filing of the documents in question that will run prior to

the Resumption of [ECF] Service." Bankr. C.D. Cal. Manual § 3.12(a)(1)(B),

http://www.cacb.uscourts.gov/sites/cacb/files/documents/court-

manual/CtManual_Sec3.pdf. Because Debtor’s appeal was untimely, the district

court lacked jurisdiction to hear the appeal. Wiersma v. Bank of W. (In re

Wiersma), 483 F.3d 933, 938 (9th Cir. 2007).

      AFFIRMED.




                                          3